MEMORANDUM **
Daljit Singh, a native and citizen of India, seeks review of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal of an immigration judge’s (“IJ”) denial of his application for asylum, withholding of removal, and protection under the Convention Against Torture. The BIA based its dismissal entirely on its determination that Singh did not testify credibly.
Although some of the bases relied upon by the IJ and approved by the BIA in support of its adverse credibility determination are insufficient, as long as one of the identified grounds is supported by substantial evidence and goes to the heart of Singh’s claims of persecution, this court is bound to accept the adverse credibility *167determination. See Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir.2004). Here, while Singh arguably offered explanations for his contradictory testimony as to his second arrest, his mother’s arrest and affidavit, and the months during which he lived with his uncle in India, substantial evidence supports the BIA’s conclusion that such testimony was incredible, because the evidence does not compel a reasonable fact-finder to reach a contrary result. See Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.